Exhibit 10.1


PHILIP MORRIS INTERNATIONAL INC.
2012 PERFORMANCE INCENTIVE PLAN




RESTRICTED STOCK UNIT AGREEMENT
FOR PHILIP MORRIS INTERNATIONAL INC. COMMON STOCK
(February 2, 2017)


PHILIP MORRIS INTERNATIONAL INC. (the “Company”), a Virginia corporation, hereby
grants to the employee identified in the Award Statement (the “Employee”) under
the Philip Morris International Inc. 2012 Performance Incentive Plan (the
“Plan”), a Restricted Stock Unit Award (the “Award”) dated February 2, 2017 (the
“Award Date”) with respect to the number of shares of the Common Stock of the
Company (the “Common Stock”) set forth in the Award Statement (the “RSUs”), all
in accordance with and subject to the following terms and conditions:


1.    Normal Vesting. Subject to Section 2 below, the RSUs shall become fully
vested on the Vesting Date set forth in the Award Statement (the “Vesting
Date”), provided that the Employee remains an employee of the PMI Group during
the entire period commencing on the Award Date and ending on the Vesting Date,
and provided further that the Employee has complied with all applicable
provisions of HSR.


2.    Termination of Employment Before Vesting Date. In the event of the
termination of the Employee’s employment with the PMI Group prior to the Vesting
Date due to (a) death, Disability or Normal Retirement, or (b) early retirement
or termination of employment (other than for cause), in either case by mutual
agreement and after the Employee has attained age 58, then the RSUs shall become
fully vested on the date of (i) death, Disability, Normal Retirement, or (ii)
such early retirement or termination of employment or the date specified in such
mutual agreement.


Subject to the provisions of section 6(a) of the Plan, if the Employee’s
employment with the PMI Group is terminated prior to the Vesting Date for any
reason not specified in items (a) or (b) of the preceding paragraph, the
Employee shall forfeit all rights to the RSUs. Notwithstanding the foregoing and
except as provided in section 6(a) of the Plan, upon the termination of an
Employee’s employment with the PMI Group, the Compensation Committee may, in its
sole discretion, vest some or all of the RSUs.


3.    Voting and Dividend Rights. The Employee does not have the right to vote
the RSUs or receive dividends prior to the date, if any, such RSUs are paid to
the Employee in the form of Common Stock pursuant to the terms hereof. However,
unless otherwise determined by the Compensation Committee, the Employee shall
receive cash amounts (less applicable withholding taxes) equal to the dividends
paid from the date the Award is granted through the date of payment under
Section 7 with respect to shares of Common Stock issuable with respect to the
Award, as such dividends are paid.


4.    Transfer Restrictions. This Award and the RSUs are non-transferable and
may not be assigned, hypothecated or otherwise pledged and shall not be subject
to execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the RSUs shall be forfeited. These restrictions shall
not apply, however, to any payments received pursuant to Section 7 below.


















1



--------------------------------------------------------------------------------





5.    Withholding Taxes. The Company is authorized to satisfy the actual
statutory withholding taxes, or hypothetical withholding tax amounts if
applicable, arising from this Award by (a) deducting the number of shares of
Common Stock payable under the RSUs having an aggregate value equal to the
amount of withholding taxes due from the total number of shares of Common Stock
payable under the RSUs becoming subject to current taxation or (b) the
remittance of the required amounts from any proceeds realized upon the
open-market sale of the Common Stock received in payment of vested RSUs by the
Employee. Shares of Common Stock payable under the RSUs deducted from this Award
in satisfaction of tax withholding shall be valued at the Fair Market Value of
the Common Stock on the date as of which the amount giving rise to the
withholding requirement first became includible in the gross income of the
Employee under applicable tax laws. If the Employee is on an international
assignment, the Company will calculate the amount of hypothetical tax which will
be imposed on the Employee’s RSUs, in accordance with the Company’s guidelines
in force at the time the withholding obligation arises.


6.    Death of Employee. If any of the RSUs shall vest upon the death of the
Employee, any Common Stock received in payment of the vested RSUs shall be
registered in the name of the estate of the Employee.


7.     Settlement of RSUs. Each RSU granted pursuant to this Award represents an
unfunded and unsecured promise of the Company, subject to the vesting and other
terms of this Agreement, to issue to the Employee one share of the Common Stock.
Except as otherwise expressly provided in the Award Statement and subject to the
terms of this Agreement, such issuance shall be made to the Employee (or, in the
event of his or her death to the Employee’s estate as provided above) as soon as
reasonably practicable following the vesting of the RSU pursuant to Section 1 or
2 (and, if the Employee is subject to US Federal income tax, in no event later
than March 15 of the calendar year following such Employee’s separation from
service, except as otherwise provided in Section 8 below), provided, however,
that if the Company determines that settlement in the form of Common Stock is
impractical or impermissible under the laws of the Employee’s country of
residence, the RSUs will be settled in the form of cash, and provided further
that any applicable waiting period under HSR has expired or been terminated.


8.    Special Payment Provisions. Notwithstanding anything in this Agreement to
the contrary, if the Employee is subject to US Federal income tax on any part of
the payment of the RSUs, and will become eligible for Normal Retirement (a) for
RSUs with a Vesting Date between January 1 and March 15, before the calendar
year preceding the Vesting Date and (b) for RSUs with a Vesting Date after March
15, before the calendar year in which such Vesting Date occurs, then the RSUs
shall be subject to the following provisions of this Section 8. If the Employee
is a “specified employee” within the meaning of Code section 409A, any payment
of RSUs under Section 7 above that is on account of his separation from service
and is scheduled to be paid within six months after such separation from service
shall accrue without interest and shall be paid as soon as reasonably
practicable after the first day of the seventh month beginning after the date of
the Employee’s separation from service or, if earlier, as soon as reasonably
practicable following the Employee’s death. During such delayed distribution
period, the Employee shall continue to receive cash amounts equal to dividends
on Common Stock pursuant to Section 3, and such amounts shall be paid to the
Employee as such dividends are paid. In the event of a “Change in Control” under
section 6(b) of the Plan that is not also a “change in control event” with the
meaning of Treas. Reg. §1.409A-3(i)(5)(i), the RSUs shall vest as set forth in
section 6(a) of the Plan, but shall not be paid upon such Change in Control as
provided by section 6(a) of the Plan, and shall instead be paid at the time the
RSUs would otherwise be paid pursuant to this Agreement. References to
termination of


















2



--------------------------------------------------------------------------------





employment and separation from service shall be interpreted to mean a separation
from service, within the meaning of Code section 409A, with the Company and all
of its affiliates treated as a single employer under Code section 409A. This
Agreement shall be construed in a manner consistent with Code section 409A.


9.    Board Authorization in the Event of Restatement. Notwithstanding anything
in this Agreement to the contrary, if the Board of Directors of the Company or
an appropriate Committee of the Board determines that, as a result of fraud,
misconduct, a restatement of the Company’s financial statements, or a
significant write-off not in the ordinary course affecting the Company’s
financial statements, an Employee has received more compensation in connection
with this Award than would have been paid absent the fraud, misconduct,
write-off or incorrect financial statement, the Board or Committee, in its
discretion, shall take such action with respect to this Award as it deems
necessary or appropriate to address the events that gave rise to the fraud,
misconduct, write-off or restatement and to prevent its recurrence. Such action
may include, to the extent permitted by applicable law, causing the partial or
full cancellation of this Award and, with respect to RSUs that have vested,
requiring the Employee to repay to the Company the partial or full Fair Market
Value of the Award determined at the time of vesting. The Employee agrees by
accepting this Award that the Board or Committee may make such a cancellation,
impose such a repayment obligation, or take other necessary or appropriate
action in such circumstances.


10.    Other Terms and Definitions. The terms and provisions of the Plan (a copy
of which will be furnished to the Employee upon written request to the Office of
the Secretary, Philip Morris International Inc., 120 Park Avenue, New York, New
York 10017) are incorporated herein by reference. To the extent any provision of
this Award is inconsistent or in conflict with any term or provision of the
Plan, the Plan shall govern. Capitalized terms not otherwise defined herein have
the meaning set forth in the Plan.


For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Normal Retirement” means retirement from
active employment under a pension plan of any member of the PMI Group or under
an employment contract with any member of the PMI Group on or after the date
specified as the normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of prior service). In any case in which (i)
the meaning of “Normal Retirement” is uncertain under the definition contained
in the prior sentence or (ii) a termination of employment at or after age 65
would not otherwise constitute “Normal Retirement,” an Employee’s termination of
employment shall be treated as a “Normal Retirement” under such circumstances as
the Compensation Committee, in its sole discretion, deems equivalent to
retirement. “PMI Group” means the Company and each of its subsidiaries and
affiliates. Generally, for purposes of this Agreement, (x) a “subsidiary”
includes only any company in which the Company, directly or indirectly, has a
beneficial ownership interest of greater than 50 percent and (y) an “affiliate”
includes only any company that (A) has a beneficial ownership interest, directly
or indirectly, in the Company of greater than 50 percent or (B) is under common
control with the Company through a parent company that, directly or indirectly,
has a beneficial ownership interest of greater than 50 percent in both the
Company and the affiliate. “Compensation Committee” means the Compensation and
Leadership Development Committee of the Board of Directors of the Company. “HSR”
means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,


















3



--------------------------------------------------------------------------------





as amended. “Code section 409A” means section 409A of the Internal Revenue Code
and the regulations thereunder.


IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly executed
as of February 2, 2017.


PHILIP MORRIS INTERNATIONAL INC.








/s/ JERRY WHITSON
Jerry Whitson
Deputy General Counsel and Corporate Secretary
Philip Morris International Inc.





 


4

